333 F.2d 287
141 U.S.P.Q. 854
Earl R. JACKSON, Appellant,v.DUNHAM-BUSH, INC., Great Atlantic & Pacific Tea Co., andRoche and Hull, Inc., Appellees.
No. 9236.
United States Court of Appeals, Fourth Circuit.
Argued April 17, 1964.Decided June 10, 1964.

Walter G. Finch, Baltimore, Md.  (Collins Denny, III, and Denny, Valentine & Davenport, Richmond, Va., on brief), for appellant.
John A. Mitchell, New York City (John W. Avirett, 2d, Baltimore, Md., Robert D. Spille, Garo A. Partoyan, and Curtis, Morris & Safford, New York City, on brief), for appellees.
Before BRYAN and BELL, Circuit Judges, and BUTZNER, District Judge.
PER CURIAM:


1
This case involves the validity of patent No. 2,755,371 issued to the appellant, Earl R. Jackson, on July 17, 1956, upon application filed March 20, 1953, for a device for defrosting of refrigerators, deep freezers and cooling systems.  The complaint charged infringement of the patent by Dunham-Bush, Inc., Great Atlantic & Pacific Tea Co., and Roche and Hull, Inc., appellees.  Injunction, accounting and damages were sought.  Upon the issues of the patent's validity and defendants' infringement, the District Court found against the plaintiff Jackson and dismissed the action.


2
We affirm on the ground of invalidity.  In this view, we need not pass upon the question of infringement, which the District Court also resolved in order to give a complete answer to the complaint.  We adopt as ours the opinion of the District Judge in regard to the validity of the patent.  Jackson v. Dunham-Bush, Inc., et al., 220 F. Supp. 377 (D.C.Md.1963).


3
Affirmed.